Case 18-09108-RLM-11   Doc 1423-2   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of 2




                                    EXHIBIT B

               Summary of Jenner & Block LLP’s Blended Hourly Rates
Case 18-09108-RLM-11        Doc 1423-2      Filed 02/03/21   EOD 02/03/21 17:26:42     Pg 2 of 2




                   Summary of Jenner & Block LLP’s Blended Hourly Rates
                   (Customary and Comparable Compensation Disclosures)

                                                             Blended Hourly Rate
                                                   Worked and Billed
              Timekeeper Category                    January 2020 –
                                                                          Billed in this Fee
                                                     December 2020
                                                                            Application
                                                  (Excluding Bankruptcy
                                                         Matters)
  Partner                                                 $857               $1,103.41
                     Partner – Sr. (20+ years)            $902               $1,155.51
                  Partner – Mid (13-19 years)             $848                $975.00
                     Partner – Jr. (0-12 years)           $746                $921.83
  Associate                                               $561                $574.00
                   Associate – Sr. (5+ years)             $633                $587.50
                  Associate – Mid (4-5 years)             $628                $630.00
                   Associate – Jr. (0-3 years)            $531                $570.00
  Staff Attorney                                          $408                $440.00
  Paraprofessionals                                       $307                $359.58
  Blended Rate for All Attorneys                          $671                $925.12
  Blended Rate for All Timekeepers                        $625                $894.13
